DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed January 22, 2021.  Claims 1, 8, and 15 have been amended.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US Patent Application Publication No. 2015/0185996), hereinafter, Brown, in view of Boyle et al (US Patent Application Publication No. 2015/185996), hereinafter Boyle.
Brown discloses a system for virtual assistant team identification.  Regarding claims 1, 8, and 15, Brown discloses a computer-implemented method [Fig 19; para 0048-0050], a system comprising: a processor communicatively coupled to a memory [para 0048-0050], a computer program product for generating configurable conversational agents, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the instructions executable by a processor [para 0048-0050] for to causing the processor to: provide a plurality of available conversational agents to a user [Fig. 8 para 0133-0134-- The virtual assistant agency interface 800 includes a section 802 that shows tops selling virtual assistants….The virtual assistant agency interface 800 also includes a section 804 that shows virtual assistants that may be deemed to be of interest to a user]; receive at text of desired characteristics of a conversational agent from the user [Fig. 10; Fig. 18 (1804); para 0138-0139 -- virtual assistant customization interface 1000 for enabling end-users to configure characteristics of a virtual assistant; para 0175 -- identify a virtual assistant that has some relation to search input (e.g., identifying a mechanic virtual assistant when a user searches for mechanics)]; generate a conversational agent with the desired characteristics [Fig. 18 (1806)]; and integrate the generated conversational agent with a system of the user [para 0031 – implemented at a client device; 0034-0035; 0104; 0108; 0135 – download virtual assistant to a smart device]. 
Regarding claims 2, 9, and 16, the combination of Brown and Boyle teaches the plurality of available conversational agents is provided to the user through visual icons that include information regarding each conversational agent's characteristics [Brown Fig. 8; Fig. 10].
Regarding claims 4, 11, and 18, the combination of Brown and Boyle teaches the desired characteristics are selected from a group consisting of openness to experience, conscientiousness, extroversion, agreeableness, and emotional stability [Brown para 0090-0108 – specifically p0101 – Personality]. 
Regarding claims 5, 12, and 19, the combination of Brown and Boyle teaches wherein the desired characteristics are selected from a group consisting of risk-taking, capabilities, technical and management skills, creativity, judgment, quality, reliability, flexibility, communication, coordination, problem-solving, and attention to details [Brown para 0090-0108 – specifically p0091 – Functionality; p0096—Level of training; p0097 – level of security access; p0102- Industry].
Regarding claims 6, 13, and 20, the combination of Brown and Boyle teaches the desired characteristics include affective computing functionalities [Brown para 0090-0108 – specifically p0101 – Personality]. 
Regarding claims 7 and 14, the combination of Brown and Boyle teaches the plurality of available conversational agents includes retrieval-based conversational agents [Brown para 0036-0037 - in response to input from the user 106, a virtual assistant may access content items stored on the service provider 110 and provide a content item to the user] and generative-based conversational agents [Brown para 0052 -- task and response module 210 may be configured to identify and/or perform tasks and/or formulate a response to input; user characteristic learning module 212 will learn over time that this is the user preference and make this assumption..].

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Boyle and further in view of Yi et al (US Patent Application Publication No. 2019/0243899, hereinafter Yi).
Regarding claims 3, 10, and 17 Brown teaches wherein the processor is further configured to: access data from external sources including social media, technical journals, and news outlets [para 0060; 0077; 0082]. Brown fails to teach, but Yi teaches analyze, using artificial intelligence circuitry, the data the external sources [para 0023 -- based on machine learning and AI technique, the disclosed system can learn how to strategically select or integrate output responses from multiple virtual agents to provide a response to a user's request, optimized for the current set of circumstances. The disclosed system can also learn, build or adapt its ability to handle future user demands based on the knowledge base and historical conversations to better select or integrate of virtual agent responses in future conversations, using both supervised and unsupervised machine learning or training techniques ; para 0031 -- customized FAQ database 222, knowledge database 134, publisher database 136, and customized task database 139, other databases can be made available for developing virtual agents of specific domains or applications ]; predict, using the artificial intelligence circuitry, conversational agent trends based on the analysis of the data from external sources [para 0023 -- system can also learn, build or adapt its ability to handle future user demands based on the knowledge base and historical conversations to better select or integrate of virtual agent responses in future conversations]; generate a conversational agent based on the predicted conversational agent trends [para 0023 -- developing, training, and deploying a system having multiple effective intelligent virtual agents]; and integrate the conversational agent generated based on the predicated conversational agent trends with the user's system [para 0022 – virtual agents can be internal to a given system].  One having ordinary skill in the art at the time of the invention, would have recognized the advantages of implementing the machine learning and virtual agent adaptation techniques, as suggested by Yi, in the virtual assistant system of Brown, for the purpose of training the agent how to better handle future user demands, as taught by Yi, thereby improving the user’s interaction with the system

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for the amended claim limitations specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598.  The examiner can normally be reached on M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659